                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

MIGUEL ÁNGEL RIVERA-ROSARIO,

        Plaintiff,

                    v.
                                            Civil No. 20-1639 (FAB)
LSREF2 ISLAND        HOLDINGS,    LTD.
INC., et al.,

        Defendants.


                            Opinion and Order
BESOSA, District Judge.
       Before the Court are defendants LSREF2 Island Holdings, LTD

Inc.    (“Island     Holdings”)    and   Hibiscus   PR   73   (“Hibiscus”)

(collectively, “defendants”)’s motions to dismiss.            (Docket Nos.

14 & 15.)    For the reasons set forth below, the motions to dismiss

are GRANTED.

I.     Background

       This action is the continuation of a decade-long dispute

between the parties. A failed foreclosure served as the catalyst

for federal and state litigation.

     A. The Foreclosure Litigation

       Rivera purchased a property in Torrecilla Alta de Loiza,

Puerto Rico.    (Docket No. 1 at p. 3.)       He failed to remit timely

mortgage payments, prompting First Bank to commence a foreclosure

action before the Court of First Instance, Rio Grande Division, on

July 8, 2010 (hereinafter, “foreclosure litigation”).            Id., see
Civil No. 20-1639 (FAB)                                                    2


LSREF2 Island Holding, LTD Inc. v. Rivera-Rosario, Case. No.

FCCI2010-00449.     During the pendency of this litigation, Rivera

sold a parcel of the property known as the “Blue Iguana” to Nahum

Gómez-Hidalgo (“Gómez”) with First Bank’s consent.           Id. at p. 5.

       Island Holdings subsequently acquired Rivera’s mortgage from

First Bank.      Id. at p. 9.    The foreclosure went awry, however,

when    Island   Holdings   refused   to   release   the   Blue   Iguana   in

segregation proceedings. Id. at p. 9. Island Holdings disregarded

repeated requests by Rivera and Gómez to exclude the Blue Iguana

from the foreclosure litigation.       Id.   On February 16, 2016 Island

Holdings attempted to auction the property and the Blue Iguana,

opposing Gómez’s motion to intervene.        Id. at p. 10.    Essentially,

Island Holdings placed a property belonging to somebody else for

sale.

        The Court of First Instance held the auction in abeyance,

permitting Gómez to intervene, ordering the segregation of the

Blue Iguana, and requiring Island Holdings to pay $5,000                   in

attorneys’ fees “for incurring in stubbornness.”             Id. at p. 12;

see LSREF2 Island Holding, Case. No. FCCI2010-00449.                 Island

Holdings appealed this decision before the Puerto Rico Court of

Appeals, Bayamón-Carolina Division.          see LSREF2 Island Holding,

LTD Inc. v. Rivera-Rosario, Case No. KLCE201701743.
Civil No. 20-1639 (FAB)                                                        3


      A. The 2017 Litigation

          On June 2, 2017, Rivera filed a civil action against Island

Holdings before the Court of First Instance, Río Grande Division,

for malicious prosecution and abuse of process pursuant to Article

1802 of the Puerto Rico Civil Code.           See Rivera-Rosario v. LSREF2

Island Holdings, LTD Inc., Case No. FCC1201700240. Island Holdings

removed this action to the United States District Court for the

District     of   Puerto   Rico   on   May   5,   2017   (hereinafter,   “2017

litigation”).      See Rivera-Rosario v. LSREF2 Island Holdings LTD,

Inc., Case No. 17-1918 (ADC).1

      The Puerto Rico Court of Appeals adjudicated the underlying

foreclosure litigation on February 28, 2018, during the federal

proceedings for the malicious prosecution and abuse of process

claims.      See Case No. 17-1918, Docket No. 28, Ex. 1 (Certified

Translation of the Judgment in Case No. KLCE201701743).               The Court

of   First    Instance     purportedly   erred    in     permitting   Gómez   to

intervene, in determining that “[Island Holdings became] bound to

liberate [the Blue Iguana],” and improperly awarded attorneys’

fees to Rivera and Gómez.         Id.    Rivera informed this Court that

“said judgment is not final,” conveying his intention to file a


1 The Court takes judicial notice of the pleadings and order filed in the
foreclosure and malicious prosecution actions. See Rodríguez-Torres v. Gov’t
Dev. Bank of P.R., 750 D. Supp. 2d 407, 411 (D.P.R. 2010) (“It is well-accepted
that federal courts may take judicial notice of proceedings in other ocurt if
[they] have relevance to the matters at hand.”) (Besosa, J.) (internal citation
omitted).
Civil No. 20-1639 (FAB)                                           4


writ of certiorari before the Puerto Rico Supreme Court.      (Case

No. 17-1918, Docket No. 26 at p. 1.)

     The Court rendered a decision in the 2017 litigation on March

30, 2018, noting that the “heart of Rivera’s amended complaint is

[Island Holdings’] failure to acknowledge the legal import of the

Blue Iguana sale in the foreclosure case.”      (Case No. 17-1918,

Docket No. 29 at p. 7.)    Because “both parties [agreed] that the

[foreclosure] action [had] not terminated,” the Court held that

Rivera’s malicious prosecution claim was “premature.”    Id. at p.

9 (citing Bonilla v. Trebol Motors Corp., 913 F. Supp. 655, 659

(D.P.R. 1995) (“A cause of action for malicious prosecution accrues

when the complaint which was allegedly filed without probable cause

and with malice is dismissed.”) (Pieras, J.)). Moreover, the Court

held that the abuse of process claim was time barred.    Id. at p.

10. The Court dismissed Rivera’s complaint with prejudice in toto,

drawing no distinction between the abuse of process and malicious

prosecution claims.   (Case No. 17-1918, Docket Nos. 29 & 30.)

     Rivera moved for the Court to reconsider the abuse of process

disposition.   Id., Docket No. 31.   In a footnote, he argued that:

     It should be noticed that in its opposition to
     Defendant’s motion to dismiss the amended complaint,
     plaintiff indicated that in relation to a malicious
     prosecution cause of action, ‘said doctrine at the
     present moment does not apply to the present case.’

Id. at p. 1.   He did not, however, move for the Court to amend the

judgment by dismissing the malicious prosecution claim without
Civil No. 20-1639 (FAB)                                                        5


prejudice, or for a correction based on a clerical error pursuant

to Federal Rule of Civil Procedure 60 (“Rule 60”).2

     The      Court   denied    the   motion   for   reconsideration     without

referring to the malicious prosecution claim.                 (Case No. 17-1918,

Docket No. 42.)         Rivera did not appeal.         Subsequently, Hibiscus

“acquired      all    of    [Island    Holdings]     interest     in   [Rivera’s

mortgage].”      (Case No. 20-1639, Docket No. 39, Ex. 1 at p. 1.)

     B. The Puerto Rico Supreme Court Disposition

         The Puerto Rico Supreme Court granted Rivera’s motion for

a writ of certiorari on May 28, 2018. Case No. 17-1918, Docket No.

38, Ex. 1 (Certified Translation of Resolution).                Almost two years

later,   it held that          Gómez possessed the right to intervene,

affirmed the imposition of attorneys’ fees, revoked the judgement

issued by the Puerto Rico Court of Appeals, and “returned [the

case]    to    the    Court    of   First   Instance    for    continuation   of

proceedings.”         (Case No. 20-1639, Docket No. 1 at p. 14.)              On

November 13, 2020, the Court of First Instance reinstated the

imposition of attorneys’ fees, issuing an order of attachment

against Hibiscus.          Id., Docket No. 39, Ex. 3.          The parties have

not specified whether the Court of First Instance has issued a

final order in the foreclosure litigation.




2
 Rule 60 also provides grounds for relief if the “judgment is void,” or if the
movant demonstrates “any other reason that justifies” amendment. Fed. R.
Civ. P. 60 (b).
Civil No. 20-1639 (FAB)                                                        6


      C. The 2020 Litigation

         Rivera commenced a second malicious prosecution action

before   this   Court   on     November    11,   2020   (hereinafter,    “2020

litigation”).      (Case No. 20-1369 (FAB), Docket No. 1.)                   The

complaint in this litigation repeats the allegations asserted by

Rivera   in   2017:   Island    Holdings    “improperly    included     in   the

execution of judgment [a] piece of land [known as the Blue Iguana]

for the purpose of obtaining the most profit possible and in [a]

rapid manner . . . maliciously and without probable cause.”                  Id.

at p. 10.       Hibiscus and Island Holdings moved to dismiss the

complaint, citing the doctrine of res judicata.             (Docket Nos. 14

& 15.)

II.   Federal Rule of Civil Procedure 12(b)(6)

      To survive a Rule 12(b)(6) motion, a complaint must contain

sufficient factual material “to state a claim to relief that is

plausible on its face.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).           The Court

adopts a two-step approach when resolving a motion to dismiss.

First, the Court “isolate[s] and ignore[s] statements in the

complaint that simply offer legal labels and conclusions or merely

rehash cause-of-action elements.”            Schatz v. Republican State

Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012).              Second, the

Court “take[s] the complaint’s well-pled (i.e., non-conclusory,

non-speculative) facts as true, drawing all reasonable inferences
Civil No. 20-1639 (FAB)                                                           7


in the pleader’s favor, and see[s] if they plausibly narrate a

claim for relief.”       Id.

      Res judicata is an affirmative defense pursuant to Federal

Rule of Civil Procedure 8(c)(1).              It allows dismissal         only if:

(1) “the facts that establish the defense [are] definitively

ascertainable from the allegations in the complaint, the documents

(if any) incorporated therein, matters of public record, and other

matters of which the court may take judicial notice,” and (2) “the

facts   so   gleaned    must     conclusively    establish     the    affirmative

defense.”     Banco Santander de P.R. v. López-Stubbe, 324 F.3d 12,

16 (1st Cir. 2003).            The predicate facts are set forth in the

foreclosure and 2017 actions.            Accordingly, Island Holdings and

Hibiscus may raise a res judicata defense.

II.   The Doctrine of Res Judicata

      Res judicata is a judicial construct, providing that “a final

judgment on the merits of an action precludes the parties or their

privies from relitigating issues that were or could have been

raised in that action.”            López-Stubbe, 324 F.3d at 16.               This

doctrine     protects    “dispute     resolution     against    the       corrosive

disrespect    that     would    follow   if   the   same   matter     were    twice

litigated     to   inconsistent      results.”        Depianti       v.    Jan-Pro

Franchising Int’l, Inc., 873 F.3d 21, 28-29 (1st Cir. 2017).                    The

propriety of the predicate disposition has no bearing on the

preclusive effect of res judicata.            See Brown v. Felsen, 442 U.S.
Civil No. 20-1639 (FAB)                                                              8


127, 132 (1979) (“For the sake of repose, res judicata shields the

fraud and the cheat as well as the honest person.”); Walsh v. Int’l

Longshoremen’s Assn., 630 F.2d 864, 869 (1st Cir. 1980) (“The

possibility of a wrong decision does not undermine the rule of res

judicata; the remedy for a wrong decision is the right of appeal,

not an unlimited opportunity to bring repetitious petitions.”).

         1. Federal Law is Applicable

            Courts sitting in diversity apply the substantive law of

the forum state.       Cochran v. Quest Software, Inc., 328 F.3d 1, 6

(1st Cir. 2006); see, e.g., Sterling Equip., Inc. v. Gibson, Case

No. 18-11230, 2019 U.S. Dist. LEXIS 111084, at *4 (D. Mass. July

3, 2019) (applying state collateral estoppel principles in a

diversity action).       The First Circuit Court of Appeals has held,

however, that “federal law of res judicata governs the effect of

a prior federal judgment in a diversity case.”                     Johnson v. SCA

Disposal    Servs.,    Inc.,     931    F.2d      970,    974   (1st   Cir.    1991).

Consequently, Puerto Rico law is inapplicable.                     To invoke res

judicata, federal common law requires Island Holdings and Hibiscus

to establish three elements:

       (1) a final judgment on the merits in an earlier action;
       (2) an identity of the cause in action in both the
       earlier and later suits; and (3) an identity of the
       parties or privies in the two suits.

Haag   v.   Shulman,   683     F.3d    26,   30    (1st    Cir.   2012)   (citation

omitted).      The    finality    standards        for    appealability       and   res
Civil No. 20-1639 (FAB)                                                           9


judicata are “interchangeable.”        AVX Corp. v. Cabot Corp., 424

F.3d 28, 32 (1st Cir. 2005) (citing 18A Wright, Miller & Cooper,

Federal   Practice    and   Procedure:      Jurisdiction     2d        §    4432)

(hereinafter, “Wright, Miller & Cooper”).        A final decision “ends

the litigation on the merits and [leaves] nothing for the court to

do but execute judgment.”        Acevedo-Villalobos v. Hernández, 22

F.3d 384, 388 (1st Cir. 1994) (quotation and citation omitted).

III. Discussion

     This Court is cognizant that the order and judgment in the

2017 litigation contemplate divergent outcomes.           Pursuant to that

order, Rivera raised the malicious prosecution cause of action

prematurely.      (Case   No.   17-1918.   Docket   No.    29     at       p.   9.)

Generally, an action that is not ripe for adjudication is dismissed

without prejudice to a party’s right to reinstitute the action

once it is ripe for disposition.           See, e.g., United States v.

Seger, 849 F. Supp. 2d 76, 78 (D. Me. 2011) (“The Court dismisses

Mr. Seger’s motion without prejudice because the issue is not ripe

for judicial review.”).         A dismissal without prejudice is not

preclusive precedent.     Mirpuri v. ACT Mfg., 212 F.3d 624, 628 (1st

Cir. 2000) (“In this circuit, the phrase ‘without prejudice,’ when

attached to a dismissal order, is not to be read as in invitation

to amend, but rather as a signification that the judgment does not

preclude a subsequent lawsuit on the same cause of action either

in the rendering court or in some other forum.”); see Wright,
Civil No. 20-1639 (FAB)                                                     10


Cooper & Miller § 3532.1 (“It should be clear that dismissal for

lack of ripeness is not a decision on the merits for purposes of

preclusion     by   judgment”).        Consequently,      res   judicata    is

inapplicable for lack of finality if the order is analyzed in

isolation.

         The   judgment    dismissed    the   complaint    with   prejudice,

however, requiring a more nuanced res judicata analysis.                (Case

No. 17-1918, Docket No. 30.) Federal Rule of Civil Procedure 41(b)

provides that unless stated otherwise, a dismissal “operates as an

adjudication on the merits.”           Fed. R. Civ. P. 41(b); Semtek v.

Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505 (2001)

(“‘With prejudice’ is an acceptable form of shorthand for ‘an

adjudication on the merits.’”) (citation omitted).3             According to

the judgment, the malicious prosecution claim is a final order

with preclusive authority.        See Gosselin v. Field, Hurley, Webb &

Sullivan, 188 F. Supp. 2d 107, 109 (D. Mass. 2002) (noting that a

“dismissal with prejudice gives the defendant the full relief for

which he is legally entitled and is tantamount to a judgment on

the merits.”) (citation and quotation omitted); Oriental Bank &

Tr. V. Prado-González, 509 F. Supp. 2d 127, 135 (D.P.R. 2007)




3 Exceptions to Rule 41(b) include dismissal for lack of jurisdiction, improper
venue, or failure to join a party under Rule 19. Fed. R. Civ. P. 41(b). “When
a case is ‘not ripe,’ then this Court generally lacks jurisdiction over the
matter.” Pascoag Reservoir & Dam, LLC v. R.I., 217 F. Supp. 2d 206, 215 (D.R.I.
1999).
Civil No. 20-1639 (FAB)                                                        11


(noting that a “dismissal with prejudice is an adjudication on the

merits for purposes of res judicata”) (Delgado-Colón, J.).

          In 2017, the Court exercised its discretion in precluding

Rivera from reasserting the malicious prosecution claim in a

subsequent action.       See Rivera v. Meléndez, 291 F.R.D. 21, 27 n.2

(D.P.R.    2014)      (“No   precise    formula      governs    dismissal   with

prejudice.      The decision largely hinges on the equities of the

case,    with   due    regard    for   the   interests   of    both    parties.”)

(citation and quotation omitted) (Domínguez, J.).                  Rivera could

have requested to amend the judgment based on a scrivener’s error

or on other grounds, moved for reconsideration regarding the “with

prejudice” determination, or filed a notice of appeal.                    He did

not.     The appropriate procedure for challenging the judgment in

the 2017 litigation is before the Court that issued that judgment.

Indeed, “a final judgment does not lose its res judicata effect

simply    because      another    court      might   consider    the    decision

erroneous.”     Medina v. Chase Manhattan Bank, N.A., 737 F.2d 140,

143 (1st Cir. 1984); Cruz v. Melecio, 204 F.3d 14, 19-20 (1st Cir.

2000) (noting that “res judicata renders white that which is black,

and straight which is crooked”) (citation and quotation omitted).

This Court will not surmise the reasons why the judgment dismissed

the first malicious cause of action with prejudice.

          The three elements of res judicata are present in this

action. First, the Court dismissed the malicious prosecution claim
Civil No. 20-1639 (FAB)                                                            12


in 2017 with prejudice.         (Case No. 17-1918, Docket No. 20.)               This

disposition is a final order with preclusive effect.                   Second, the

causes of action in the prior litigation and this action are

identical:    a   malicious     prosecution       claim     arising   pursuant     to

Puerto Rico law.        Id.; Case No. 20-1639, Docket No. 1.                  Third,

the    parties    are   in   privity      with   the   litigants      in   the   2017

litigation.       Hibiscus      is    a   successor    in    interest,     acquiring

Rivera’s     mortgage    from    Island     Holdings    in    2018.   See    Sanders

Confectionary Prods. v. Heller Fin., Inc., 973 F.2d 474, 481 (6th

Cir. 1992) (“Res judicata also bars those in privity with parties

from bringing suit later.            Privity in this sense means a successor

in interest to the party, one who controlled the earlier action,

or     one   whose      interests         were   adequately      represented.”).

Accordingly, the malicious prosecution claim is precluded by the

doctrine of res judicata.

IV.    Conclusion

       For the reasons set forth above, the motions to dismiss are

GRANTED.     (Docket Nos. 14 & 15.)          The malicious prosecution claim

is DISMISSED WITHOUT PREJUDICE, without prejudice to Rivera’s

right to seek relief before the Court that issued the order and

judgment in Rivera v. LSREF2 Island Holdings, Case No. 17-1918

____
Civil No. 20-1639 (FAB)                                            13


(ADC).   Judgment shall be entered accordingly.

    IT IS SO ORDERED.

    San Juan, Puerto Rico, June 21, 2021.



                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
